Name: 92/227/EEC: Commission Decision of 3 April 1992 amending certain decisions authorizing Germany to restrict the marketing of seed of certain varieties of agricultural plant species (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  means of agricultural production;  competition;  plant product
 Date Published: 1992-04-25

 Avis juridique important|31992D022792/227/EEC: Commission Decision of 3 April 1992 amending certain decisions authorizing Germany to restrict the marketing of seed of certain varieties of agricultural plant species (Only the German text is authentic) Official Journal L 108 , 25/04/1992 P. 0055 - 0056COMMISSION DECISION of 3 April 1992 amending certain decisions authorizing Germany to restrict the marketing of seed of certain varieties of agricultural plant species (Only the German text is authentic) (92/227/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/457/EEC of 29 September 1970 on the common catalogue of varieties of agricultural species (1), as last amended by Directive 90/654/EEC (2), and in particular Article 15 (2) and (3) thereof, Whereas Commission Decision 75/576/EEC (3), and in particular Article 2 thereof and the corresponding provisions of Commission Decisions 76/216/EEC (4), 77/147/EEC (5), 78/176/EEC (6), 79/92/EEC (7), 80/126/EEC (8), 80/1359/EEC (9), 82/39/EEC (10), 82/949/EEC (11), 84/23/EEC (12), 85/59/EEC (13), 85/624/EEC (14), 87/118/EEC (15), 88/94/EEC (16), 89/77/EEC (17), 89/422/EEC (18), 89/589/EEC (19), 90/49/EEC (20) and 91/37/EEC (21), authorized Germany to restrict, inter alia, the marketing of seed of certain varieties of maize; Whereas, pursuant to Article 15 (1) of Directive 70/457/EEC, seed or propagating material of varieties of agricultural plant species which have been officially accepted in at least one of the Member States and which also meets the conditions laid down in Directive 70/457/EEC is, with effect from 31 December of the second year following that in which the varieties were accepted, no longer subject to any marketing restrictions relating to the variety in the Community; Whereas, however, Article 15 (2) of Directive 70/457/EEC provides that, in the cases set out in Article 15 (3), a Member State may be authorized, upon application, to prohibit the marketing of seed and propagating material of certain varieties; Whereas by the abovementioned Decisions the Commission has authorized Germany to prohibit, inter alia, the marketing of seed of certain varieties of maize with an FAO maturity class index over 350, listed in the then current common catalogues of agricultural plant species; Whereas Germany has notified the Commission that it no longer wishes to avail itself of the said authorizations in respect of the said varieties of maize; Whereas accordingly such authorizations in respect of the said varieties should be withdrawn; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 The authorizations for Germany granted in the Decisions listed below are hereby withdrawn in respect of the varieties of maize (Zea mays L.) mentioned therein: 75/576/EEC, 76/216/EEC, 77/147/EEC, 78/176/EEC, 79/92/EEC, 80/126/EEC, 80/1359/EEC, 82/39/EEC, 82/949/EEC, 84/23/EEC, 85/59/EEC, 85/624/EEC, 87/118/EEC, 88/94/EEC, 89/77/EEC, 89/422/EEC, 89/589/EEC, 90/49/EEC, 91/37/EEC. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 3 April 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 225, 12. 10. 1970, p. 1. (2) OJ No L 353, 17. 12. 1990, p. 48. (3) OJ No L 253, 30. 9. 1975, p. 36. (4) OJ No L 46, 21. 2. 1976, p. 23. (5) OJ No L 47, 18. 2. 1977, p. 66. (6) OJ No L 41, 11. 2. 1978, p. 41. (7) OJ No L 22, 31. 1. 1979, p. 14. (8) OJ No L 29, 6. 2. 1980, p. 31. (9) OJ No L 384, 31. 12. 1980, p. 42. (10) OJ No L 16, 22. 1. 1982, p. 46. (11) OJ No L 383, 31. 12. 1982, p. 27. (12) OJ No L 20, 25. 1. 1984, p. 19. (13) OJ No L 23, 26. 1. 1985, p. 44. (14) OJ No L 379, 31. 12. 1985, p. 20. (15) OJ No L 49, 18. 2. 1987, p. 35. (16) OJ No L 56, 2. 3. 1988, p. 40. (17) OJ No L 30, 1. 2. 1989, p. 72. (18) OJ No L 193, 8. 7. 1989, p. 43. (19) OJ No L 331, 16. 11. 1989, p. 46. (20) OJ No L 35, 7. 2. 1990, p. 23. (21) OJ No L 18, 24. 1. 1991, p. 19.